Dismissed and Opinion Filed September 27, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00938-CV

PEDRO MURILLO D/B/A GUYNES DESIGNS, AND DFWLX MODERN MOPAR, INC.,
     D/B/A WE ARE MOPAR CAR SHOW, AND JARED GUYNES, Appellants
                                 V.
  HEIDI ROSE TETZLAFF-MILLER, J.A.N. PROPERTIES LIMITED, INC. D/B/A
        BILLET TECHNOLOGY, AND KENNETH J. MILLER, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-03004

                             MEMORANDUM OPINION
                        Before Justices Pedersen, III, Reichek, and Carlyle
                                 Opinion by Justice Pedersen, III
       The clerk’s record in this case is past due. By letter dated August 28, 2019, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record within ten days. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. To date, the clerk’s record has not been filed, and

appellants have failed to provide the required documentation or otherwise correspond with the

Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /BILL PEDERSEN, III/
                                          BILL PEDERSEN. III
                                          JUSTICE




190938f.p05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PEDRO MURILLO D/B/A GUYNES                          On Appeal from the 14th Judicial District
 DESIGNS, AND DFWLX MODERN                           Court, Dallas County, Texas
 MOPAR, INC., D/B/A WE ARE MOPAR                     Trial Court Cause No. DC-19-03004.
 CAR SHOW, AND JARED GUYNES,                         Opinion delivered by Justice Pedersen, III.
 Appellants                                          Justices Reichek and Carlyle participating.

 No. 05-19-00938-CV         V.

 HEIDI ROSE TETZLAFF-MILLER,
 J.A.N. PROPERTIES LIMITED, INC.
 D/B/A BILLET TECHNOLOGY, AND
 KENNETH J. MILLER, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees HEIDI ROSE TETZLAFF-MILLER, J.A.N.
PROPERTIES LIMITED, INC. D/B/A BILLET TECHNOLOGY, AND KENNETH J. MILLER
recover their costs of this appeal from appellants PEDRO MURILLO D/B/A GUYNES
DESIGNS, AND DFWLX MODERN MOPAR, INC., D/B/A WE ARE MOPAR CAR SHOW,
AND JARED GUYNES.


Judgment entered this 27th day of September, 2019.